Case 1:19-cv-1145A-FDS - Dap swengy Filed 07/02/19 Page 1lof5

CERTIFIED MAIL: 7016 1970 0001 0753 7840
Return Receipt Requested

July 2, 2019

Internal Revenue Service, Disclosure Office
Attn: Jason Angelotti

0 syuato NI

aera

Stop 4030 2H =

7850 SW 6" Ct 39 =

Plantation, FL 33324 aA 4
—_ a BO
2a

Diane Marie Reynolds =O =

129 Prospect Hill Street 32 =

Raynham, Massachusetts 02767 a =

Subject: Final Notice before suit for
Violation of Constitutionally Protected Rights under the Color of Law

Dear Mr. Angelotti:

I am in receipt of your June 24, 2019 response to my May 14, 2019 notice containing a
copy of the civil action I would be filing against you in First Circuit District Court,
Massachusetts for violation of my constitutionally protected rights. As stated in several previous
notices/correspondence to you, I have attempted in good faith to resolve this matter without the
intervention of the court. You have acted under the color of law to deny my protected essential
rights to redress of grievance, due process, administrative due process, due process of law and
equal protection under the law by failing to provide me any remedy in law. You are a federal
actor acting under the color of law to deny me my essential rights. All of your refusals to
provide me with any remedy in law will be proof of your willful violations of my essential rights.

This action has now been filed in my MISCELLANEOUS file at the First Circuit District
Court in Massachusetts, Case File: 07-mc-10134-WGY, see attached. To fully exhaust my
administrative remedy and to show full good faith I am providing you with one last opportunity
to answer/provide the information I have requested numerous times, ‘see below. You will have
(10) business days from your receipt of this final notice to provide the requested
information/answers. If you do not answer or provide the requested information I will simply
pay the complaint fee to open a formal complaint and serve you. You will then have twenty (20)

days pursuant to the federal rules of civil procedures to respond since this is not an action against
the IRS but you personally.

Again, this action has been entered against you PERSONALLY wherein it was your

choice and decision to violate my protected rights. Therefore there is NO substituting the IRS
for your actions, the IRS did not violate my rights you did.

42 U.S. Code § 1983 - Civil action for deprivation of rights

Final Notice of Civil Action under 42 U.S.C. § 1983
Page 1 of 5
Case 1:19-cv-11454-FDS Document 1-1 Filed 07/02/19 Page 2 of 5

Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
any State or Territory or the District of Columbia, subjects, or_causes to be subj ected, any
citizen of the United States or other person within the jurisdiction thereof to the
deprivation of any rights, privileges, or immunities secured by the Constitution and
laws, shall be liable to the party injured in an action at law, suit in equity, or other
proper proceeding for redress, except that in any action brought against a judicial officer
for an act or omission taken in such officer’s judicial capacity, injunctive relief shall not
be granted unless a declaratory decree was violated or declaratory relief was unavailable.
For the purposes of this section, any Act of Congress applicable exclusively to the
District of Columbia shall be considered to be a statute of the District of Columbia.

I have been denied and deprived my rights. You have acted outside the scope of your
official duties under color of law by denying and depriving me my Constitutional rights to
redress of grievances, due process of law and equal protection of the laws, administrative due
process, substantive due process, procedural due process and my rights to life, liberty and
property. There is no immunity (QUALIFIED IMMUNITY) for deprivation of rights when you
act outside the scope of your official duties under color of law, 42 USC 1983 Civil action for
deprivation of rights. I will file a civil complaint against the individual defendant Jason Angelotti
who was acting in his individual capacity, you have received notice and an opportunity to
respond/answer, and you were acting under color of state law.

I have a documented record via several notices and requests requesting information from
you so I could fully exercise my protected rights under the first, fifth and fourteenth
amendments, to wit:

1. Original request for amendment of IMF records dated June 12, 2018, Certified Mail:
7016 3560 0000 3914 8191 @11:27 AM, delivered/received on June 18, 2018 in Front
Desk/Reception/Mail Room, FORT LAUDERDALE, FL 33324, attention Jason
Angelotti.

2. Second request for amendment of IMF records/First Notice of Violation of
Constitutionally Protected Rights, dated September 17, 2018 Certified Mail: 7016 3560
0000 3914 8269, delivered/received on October 1, 2018 @11:38AM in Front
Desk/Reception/Mail Room, FORT LAUDERDALE, FL 33324, attention Jason

Angelotti.

3. Second Notice of Violation of Constitutional protections, dated November 1, 2018,
Certified Mail: 7016 3560 0000 3914 8276, allegedly still in transit despite Jason
Angelotti’s non-response dated November 26, 2018.

4. Third Notice of Violation of Constitutional protections, dated December 14, 2018,
Certified Mail: 7016 3560 0000 3914 8290 @11:11AM, in Front Desk/Reception/Mail
Room, Fort Lauderdale, FL, 33324, attention Jason Angelotti.

Final Notice of Civil Action under 42 U.S.C. § 1983
Page 2 of 5
Case 1:19-cv-11454-FDS Document 1-1 Filed 07/02/19 Page 3 of 5

You, Mr. Angelotti have been provided ample notice of your choice to violate my
protected rights by not only refusing to answer my reasonable requests for information,
but to deny me access to the law and my rights to appeal your denial of my request to
amend erroneous “personal” information; or provide a reasonable explanation regarding
the entries under fields BODC, FYM and VAL. You have not provided any supporting
information showing any alternative meaning to these terms as they are described in the
6290 Manual and Internal Revenue Manual.

If you wish to avoid the time and expense of these proceedings, its’ quite simple
Mr. Angelotti; simply provide me with the requested information so J can fully exercise
my protected rights:

a. To amend the clearly erroneous business entries contained under the BODC and
FYM fields. These fields should be blank, or in the alternative answer the

following:

i. Does a Fiscal Year Month (“FYM”) apply to a privately employed natural
person?

Yes: No:

ii. Does the “WI” designation under the BODC apply to a privately employed
natural person who has not paid wage or investment income to another
person?

Yes: No:

b. To provide an explanation regarding the IRS’s continued failure to properly
validate my name control/SSN wherein both are correctly shown in the IMF
records the IRS is maintain on me. If proper validation cannot be made, why?

c. To whom (name and address) in your agency I should address an appeal of your
adverse determination regarding the denial of my request to amend personal
information contained in the Individual Master File (IMF) records the IRS is

maintaining on me;

d. Either you provide answers to my questions below or provide the name and
address of the individual that can answer my specific questions regarding the
mandatory validation procedures regarding the name control and my SSN that
were raised in my request to amend;

i. When the IRS created the IMF account regarding me did it pass the
mandatory standard validation check for SSN and name control?

YES: NO:

Final Notice of Civil Action under 42 U.S.C. § 1983
Page 3 of 5
Case 1:19-cv-11454-FDS Document 1-1 Filed 07/02/19 Page 4 of 5

ii.

ili.

iv.

e. Any and all procedures the IRS uses in validating the taxpayer’s IMF records for

Has the IMF account being maintained on me ever passed the mandatory
standard validation check for name control and SSN?

YES: NO:

Did the IRS override the permanent invalid SSN freeze placed on the IMF
account regarding me without having me verify my information?

YES: NO:

 

Did the IRS “edit” my SSN in any way?
YES: NO:

If yes, how was my SSN edited and for what purpose?

Using my SSN: XXX-XX-XXXX and Diane Marie Reynolds (name control

REYN), as would appear in the SSA’s quarterly DM-1 tapes, does the account
created by the IRS regarding me pass the mandatory standard validation check

for name control and SSN?

YES: NO:

name control and SSN, as well as procedures for validating all entries made into
said records; and,

f. Copies of the IMF records regarding my husband and our joint IMF records. You

have copies of our original requests from over a year ago.

So Mr. Angelotti, as stated above, this is not a tax issue but a rights issue. You are
denying me my constitutionally protected rights under the first amendment, that being my right

to redress of grievance and for you to answer my specific and lawful questions. Any violation of

my constitutionally protected rights causes injury to me which is actionable against you
personally under 42 U.S.C. § 1983. If you are not familiar with that statute I strongly suggest

you familiarize yourself with it because, as I’ve stated, I will have no problem filing suit against

you personally, as attached. I know you must keep up the IRS fagade, but it will not work with

me. All I’m asking is for your agency to comply with the law and answer my specific questions
regarding your agency’s records. If you continue to violate my protected rights and I do not have

a response from you within the next ten (10) business days, I will simply pay the fee and
formally open the complaint against you.

e

Final Notice of Civil Action under 42 U.S.C. § 1983
Page 4 of 5
Case 1:19-cv-11454-FDS Document 1-1 Filed 07/02/19 Page 5 of 5

I wish to thank you in advance to your time and consideration regarding this extremely
important matter. If you should have any questions or need additional information please contact
me at the number below.

Respectfully submitted,

Diane Marie Reynoldy all rights reserved, without
prejudice
Cell: 774-766-7350

Enclosures:
Copy Complaint for Violation of Civil Rights — First Circuit District Court

Affidavit of Diane Marie Reynolds
Identity Theft Affidavit - Diane Marie Reynolds

Final Notice of Civil Action under 42 U.S.C. § 1983
Page 5 of 5
